DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed towards providing an optimal time for transmitting messages from a messaging server to an IoT device when it has been detected that the IoT device is in an idle/power-save mode (PSM) without interfering with normal operating traffic data transmissions on the network and/or overusing network resources during peak traffic hours. Upon receiving, at a message server, request data indicative of a request to transmit a message from a messaging server to the IoT device, and upon detecting that the IoT device has entered a Power-Save Mode (PSM) at the time of the request, the invention proposes a mechanism for determining timing data comprising a retransmission time for a retransmission of the request data based on observed traffic data associated with a user equipment (UE) that is different than the IoT device, and wherein the retransmission time is selected to correspond to a future time period calculated based on historical traffic data associated with the user equipment, the future time period having a predicted traffic below a defined threshold. Independent claims 1, 11, and 17 each identify uniquely distinct combinations of features, namely:
determining timing data indicative of comprising a retransmission time for a retransmission of the request data based on traffic data representing traffic associated with a user equipment served by the control plane device, wherein the user equipment is not of the Internet of things type of device; and
wherein determining the timing data comprises selecting the retransmission time to correspond to a future time period of the future time periods having a predicted traffic below a defined threshold. 
The closest prior art Smith et al. (US 20110047225) discloses a message distribution center interposed between content providers and wireless carriers to examine and direct messages via SMTP based on priority rules (e.g. non-peak hours, paying subscribers only, etc.). In Smith, messages intended to be delivered to subscribers are queued such that the MDC can aid wireless carriers’ network significantly, e.g. by forwarding short messages only when the relative handsets (i.e. UE) are turned on. Smith’s invention also uses priority messaging for delivering short messages to registered devices, therefore reducing network storage requirements , delivery retry attempts, and overall SS7 usage; Luna et al. (US 20120108225) discloses a traffic management system for improving flow control and congestion control based on user device properties. More specifically, Luna discloses a system adapted to adjust the power mode of the radio of a particular device (e.g. to be in low power mode) depending on the characteristics of a user activity, and in response to detecting that the user device is inactive, a local proxy can respond, upon receiving a message or correspondence from a remote proxy on the server-side, with a call indicating that the device is currently in power mode, and wherein a wait time for retrying sending the received message can be adjusted on the fly based on operating conditions to accommodate different delays that occur in the system. Luna further teaches a method comprising utilizing intelligent information to adjust its communication with the device in a manner that optimizes use of network and device resources; Triano et al. (US 20180176860) discloses a system for reducing device power consumption in mobile devices used with communication networks through usage context operation. Triano suggests a system for collecting usage context information associated with a plurality of devices communicating on the network and generating a device configuration associated with the usage context, and implementing the device configuration on the mobile device. However, in summary, nowhere do . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659.  The examiner can normally be reached on M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4659.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454